


Exhibit No. 10.11
[a756447482loanagreeme_image1.gif]
January 12, 2015
Kaupulehu 2007 LLLP and
Barnwell Industries, Inc.
Attn: Terry Johnston
1100 Alakea Street, Suite 2900
Honolulu, HI 96813
RE:
Term Loan No. 22000-00039
Adjustable Rate Promissory Note dated March 28, 2011 for $12,500,000.00 and Loan
Agreement dated March 28, 2011 and First Loan Modification Agreement
Dated September 4, 2012

Secured By:
Kaupulehu Lots #34 and #36 (Kaupulehu Resorts), North Kona, HI
TMK: (3) 7-2-031-026 & 028

Gentlemen:
American Savings Bank (“Bank”) has approved your request to amend the
$12,500,000.00 term loan made by the Bank to Kaupulehu 2007 LLLP, a Hawaii
limited liability limited partnership and Barnwell Industries, Inc., a Delaware
corporation (the “Borrowers”) and Terry Johnston (the “Guarantor”) as follows:
•
Amend monthly principal and interest payments to monthly interest only payments
starting February 1, 2015 through loan maturity of April 1, 2018.

–
Interest rate of 3.4100% will remain the same until the next interest rate
change date of April 1, 2015. Interest rate will change annually on April 1st
until loan maturity.

–
Unpaid principal balance as of January 9, 2015 is $3,653,618.35.

–
All references to “Note”, “Loan Agreement”, and “Loan Modification Agreement”
contained in any of the Loan Documents shall hereafter mean the Note, the Loan
Agreement and the Loan Modification Agreement, as modified by this Letter
Agreement.




--------------------------------------------------------------------------------




–
All other terms, conditions and provisions contained in the Loan Documents shall
remain in full force and effect and unchanged.

The parties hereto agree that this agreement may be executed in counterparts and
by facsimile signatures, each of which shall be deemed an original, and said
counterparts shall together constitute one and the same agreement, binding all
of the parties hereto, notwithstanding all of the parties are not signatory to
the original or same counterparts. For all purposes, duplicate unexecuted and
unacknowledged pages of the counterparts may be discarded and the remaining
pages assembled as one document.
If the foregoing terms and conditions are satisfactory to you, please so
indicate by signing and returning this letter, and having the guarantor of the
loan sign and return this letter, by January 20, 2015 via email and mail the
original executed letter to us. Should you have any questions, or if I may be of
any further assistance, please do not hesitate to contact me at (808) 538-2072.
Very truly yours,
/s/ Alvin Takahashi
Alvin Takahashi
Vice President







--------------------------------------------------------------------------------




Acknowledged and Accepted:
 
 
 
KUPULEHU 2007 LLLP
a Hawaii limited liability limited partnership
 
 
 
By BARNWELL MAKAI, INC.
a Hawaii corporation
Its General Partner
 
 
 
 
 
By    /s/ Alexander C. Kinzler      
 
ALEXANDER C. KINZLER
Its President
 
 
 
 
 
By    /s/ Russell M. Gifford         
 
RUSSELL M. GIFFORD
Its Vice President
 
 
 
 
 
BARNWELL INDUSTRIES, INC.
a Delaware corporation
 
 
 
 
 
By    /s/ Alexander C. Kinzler         
 
ALEXANDER C. KINZLER
Its President
 
 
 
By    /s/ Russell M. Gifford         
 
RUSSELL M. GIFFORD
Its Vice President
 



“Borrower”
By signing below, the undersigned guarantor of the loan hereby: (a) consent to
the foregoing terms and conditions; (b) agree that none of the foregoing shall
affect or release the guarantor; and (c) specifically acknowledge and confirm
that the guarantor’s guaranty dated March 28, 2011 shall apply to the loan
documents, as modified by this letter and all prior modification instruments.
/s/ Terry Johnston        
TERRY JOHNSTON
“Guarantor”



-3-



--------------------------------------------------------------------------------




LOAN AGREEMENT
This Loan Agreement (the “Agreement”) is dated March 28, 2011 and is made by and
among KAUPULEHU 2007 LLLP, a Hawaii limited liability limited partnership
(“Kaupulehu”), and BARNWELL INDUSTRIES, INC., a Delaware corporation
(“Barnwell”) (Kaupulehu and Barnwell are individually and collectively referred
to as the “Borrower”) and AMERICAN SAVINGS BANK, F.S.B., a federal savings bank
(“Lender”).
1.Loan Terms.
1.1.    Loan Amount and Purpose. Lender will make a loan to Borrower in the
principal amount of TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($12,500,000.00) (the “Loan”) to be used to refinance a mortgage loan with
another lender. The Loan will be available in one disbursement at the closing of
the Loan, unless otherwise provided in this Agreement.
The Loan will be evidenced by an Adjustable Rate Promissory Note of even date
herewith (the “Note”) made by Borrower and payable to Lender in the original
principal amount of the Loan and will be secured by, among other documents, the
Mortgage, Security Agreement, Assignment of Leases and Rents, Fixture Filing,
and Financing Statement of even date herewith made by Borrower in favor of
Lender (the “Mortgage”) covering four (4) lots of real property located at
Kaupulehu, Hawaii (bearing Tax Map Key Nos. (3) 7-2-031: 022, 026, 027 and 028),
more particularly described in Exhibit “A” attached hereto and made a part
hereof. The term “Property” shall mean such real property, together with all
buildings, structures and other improvements now or hereafter located thereon
(the “Improvements”), and the personal property described in the Mortgage and
the other Loan Documents (as defined below) (the “Personalty”). Two (2) of the
four lots comprising the Property are improved with a residential house
(collectively, the “House Lots”), and the remaining two (2) lots remain finished
for future construction of a house thereon (collectively, the “Finished Lots”).
1.2.    Interest Rate. The initial interest rate for the Loan shall be three and
sixty-seven hundredths percent (3.67%) per annum. The interest rate will be
adjusted every twelve (12) months during the term of the Loan as set forth in
the Note. Interest shall be computed as provided in the Note. The interest rate
may be increased, as set forth in the Note and in this Agreement, in the event
Borrower fails to performs its obligations under the Loan Documents.
1.3.    Repayment of Loan. Monthly payments of principal and interest, based
upon a 7-year amortization schedule, in the amount of $168,968.00 shall be due
on the first day of each calendar month. The monthly payments will be changed
with every adjustment in the interest rate and with the release of a House Lot
or Finished Lot from the lien of the Mortgage. All unpaid principal and interest
shall be due on April 1, 2018, unless sooner due as hereinafter provided.
1.3.1.    Prepayment. Borrower may prepay the Loan in full or in part at any
time, subject to the conditions set forth in the Note.




--------------------------------------------------------------------------------




1.3.2.    Late Charges. If any payment due under the Loan is not received by
Lender within ten (10) calendar days of the date such payment is due, Borrower
shall pay on demand a late charge in a sum equal to five percent (5%) of any
amount overdue.
1.3.3.    Default Interest Rate. Upon the occurrence and during the continuation
of any default under this Agreement, all amounts due under the Loan will, at the
option of Lender, bear interest at the default rate of interest set forth in the
Note.
1.4.    Security for Loan. The security for the Loan shall be the following:
a.    The Mortgage, which shall be a first mortgage covering the Property.
b.    A perfected security interest in all furniture, fixtures, equipment and
other personal property owned by Borrower located on or used in connection with
the day-to-day operation of the Property.
c.    A first lien perfected security interest in Kaupulehu’s deposit accounts
at the Bank, accounts receivable, general intangibles, documents of title,
tradenames and licenses, inventory, furniture, fixtures and equipment, now or
hereafter acquired located within and outside the State of Hawaii.
1.5.    Documentation. At or prior to the closing of the Loan, Borrower must
deliver the following documents and other items, executed and acknowledged as
appropriate, all in form and substance satisfactory to Lender:
a.    the Loan Documents (which means this Agreement, the Note, the Mortgage,
security agreement, financing statements, and any other documents evidencing,
securing, guaranteeing or governing the Loan, as they may be extended, renewed
or modified from time to time);
b.    an American Land Title Association (“ALTA”) title insurance policy
insuring Lender that the Mortgage constitutes a valid and enforceable first lien
on the Property subject and subordinate only to such liens or other matters as
Lender has approved in writing, and with such endorsements as Lender may
reasonably require;
c.    a financing statement and personal property lien report, advising Lender
that a search of the public records discloses no security agreements, chattel
mortgages, financing statements, title retention agreements, notices or
certificates of tax liens or other instruments or documents filed or recorded
against Borrower, except those which may have been approved by Lender in
writing;
d.    a satisfactory appraisal of the Property done by an appraiser approved by
Lender in accordance with the Uniform Standards of Professional Appraisal
Practices and federal applications applicable to Lender, reflecting a market
value for the Property in an amount acceptable to Lender, demonstrating that the
loan when fully funded does not exceed the

-2-



--------------------------------------------------------------------------------




aggregate of eighty percent (80%) of the appraised as-is market value of the
House Lots and sixty-five percent (65%) of the appraised as-is market value of
the Finished Lots;
e.    if requested, a survey of the Property and the improvements thereon
certified to Lender in accordance with the standards of the ALTA and the
American Congress on Surveying & Mapping;
f.    evidence of the casualty and other insurance coverage as required under
the Mortgage, this Agreement or otherwise by Lender in writing;
g.    if Borrower is not a natural person, copies of Borrower’s or Kaupulehu’s
general partner’s (i.e., Barnwell Makai, Inc. (the “General Partner”))
organizational documents and evidence of Borrower’s due formation and good
standing (certificate of good standing), as well as due authorization and
execution of the Loan Documents;
h.    if Borrower is acquiring legal title to the Property, a complete and
correct copy of the document conveying title to the Property to Borrower;
i.    full payment of all fees, advances and costs, including but not limited to
any loan or commitment fees, recording and filing fees, and escrow and title
fees;
j.    an Environmental Questionnaire and Disclosure Statement prepared and
certified by Borrower, or, if Lender requires, an environmental survey of the
Property prepared by an environmental consultant satisfactory to Lender;
k.    a written opinion or opinions of legal counsel for Borrower and the
Guarantor (as defined below), addressed to Lender, covering to Lender’s
satisfaction (1) the due authorization, execution, delivery, binding effect and
enforceability of the Loan Documents, (2) no undisclosed litigation, (3) no
consents or approvals required, (4) no conflicts with or violations of any
agreements or laws, and (5) such other matters as Lender may require;
l.    a tax clearance certificate or certificates issued by the Department of
Taxation of the State of Hawaii, certifying that all taxes due from Kaupulehu to
the State of Hawaii have been paid; and
m.    such other documents, property information and other assurances as Lender
may require.
1.6.    Guarantors. Repayment of the Loan shall be guaranteed on a limited basis
(as more particularly described in that certain guaranty dated the date hereof
(the “Guaranty”) by the following person and/or entity (the “Guarantor”): TERRY
JOHNSTON, an individual.
2.    Covenants of the Borrower.
Borrower promises to keep each of the following covenants:

-3-



--------------------------------------------------------------------------------




2.1.    Payment of Loan. Borrower will pay when due all sums which may be due
under the Loan Documents.
2.2.    Existence. If Borrower is not a natural person, Borrower shall preserve
and maintain Borrower’s legal existence and timely file all necessary and
appropriate documents and exhibits and pay all appropriate fees and charges
therewith.
2.3.    Compliance with Law and Title Encumbrances. Borrower shall comply with
all existing and future laws, ordinances, rules, regulations, orders, building
restrictions and requirements of, and all permits and approvals from, and
agreements with and commitments to, all governmental, judicial or legal
authorities having jurisdiction over Borrower, the Property or Borrower’s
business conducted thereon or therefrom, and with all restrictive covenants and
other title encumbrances encumbering the Property, including without limitation
the Environmental Laws (described below and in the Mortgage), the Americans with
Disabilities Act, the Federal Fair Housing Act, as amended, Terrorism Laws
(meaning Executive Order 13224 issued by the President of the United States of
America, the Terrorism Sanctions Regulations (Title 31, Part 595 of the U.S.
Code of Federal Regulations), the Terrorism List Governments Sanctions
Regulations (Title 31, Part 596 of the U.S. Code of Federal Regulations), and
the Foreign Terrorist Organizations Sanctions Regulations (Title 31, Part 597 of
the U.S. Code of Federal Regulations), and all other present and future federal,
state and local laws, ordinances, regulations, policies and any other
requirements of any governmental agency or body (including, without limitation,
the United States Department of the Treasury Office of Foreign Assets Control)
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war, each as hereafter supplemented, amended or modified from time to time, and
the present and future rules, regulations and guidance documents promulgated
under any of the foregoing, or under similar laws, ordinances, regulations,
policies or requirements of other States or localities), and any laws,
ordinances, rules, regulations or governmental orders the violation of which
subjects or may subject the Property or any portion thereof or interest therein
to forfeiture or seizure or Borrower or Lender to any civil or criminal fines or
penalties (all collectively, the “Requirements”).
2.4.    Accounting Records. Borrower shall maintain accurate and proper
accounting records and books, and provide Lender with access to such books and
accounting records at Lender’s request during normal business hours.
2.5.    Taxes and Other Liabilities. Borrower shall pay and discharge when due
all of Borrower’s indebtedness, obligations, assessments and taxes, except such
as Borrower may in good faith contest or as to which a bona fide dispute may
exist, provided that, if requested, Borrower shall provide evidence satisfactory
to Lender regarding Borrower’s ability to pay the disputed items in the event
they are determined to be justly due.
2.6.    Inspection. Borrower grants Lender, its agents and representatives the
right to enter and visit the Property at any reasonable time for the purposes of
observing, performing appraisals, inspecting the Property, taking soil or
groundwater samples, and conducting tests, among other things, to investigate
for the presence of Hazardous Substances, as defined in Article 3 below.
Borrower must also allow Lender to examine, copy and audit its books and

-4-



--------------------------------------------------------------------------------




records. Lender is under no duty to visit or observe the Property, or to examine
any books or records. Any site visit, observation or examination by Lender is
solely for the purpose of protecting Lender’s security and preserving Lender’s
rights under the Loan Documents. Neither Borrower nor any other party is
entitled to rely on any site visit, observation or testing by Lender, its agents
or representatives. Lender owes no duty of care to protect Borrower or any other
party against, or to inform Borrower or any other party of, any adverse
condition affecting the Property, including any defects in the design or
construction of any improvements on the Property or the presence of any
Hazardous Substances on the Property. Lender is not obligated to disclose to
Borrower or any other party any report or findings made as a result of, or in
connection with, any site visit, observation or testing by Lender. Prior to
entering the Property, Lender must give Borrower reasonable notice of its intent
to enter. Lender must exercise reasonable efforts to avoid interfering with
Borrower’s use of the Property in connection with the activities permitted under
this Section.
2.7.    Insurance. Borrower shall maintain insurance under an Insurance Service
Office (“ISO”) Commercial Property Special Cause of Loss Form, or its
equivalent, and shall include coverage for the perils of windstorm and
hurricane, and such other perils as may be required by Lender from time to time.
Such insurance shall cover:
1.    All buildings now or hereafter erected on the premises and shall include
debris removal without limitation.
2.    All leasehold improvements (whether installed or required at the
landlord’s or tenant’s expense).
3.    All business personal property owned and/or used in Borrower’s business,
including leasehold improvements (whether installed or required at the
landlord’s or tenant’s expense).
The policy or policies shall include full replacement cost coverage, an agreed
value endorsement, and building ordinance coverage (including coverage for
contingent liability from operation of building laws, demolition and increased
cost of construction).
If the premises are located within an area designated as a special flood hazard
area by the Federal Emergency Management Agency (or any successor or other
applicable agency or department), Borrower shall also maintain flood damage
insurance in such form and amounts as may be required or provided by the
National Flood Insurance Program.
Borrower shall also maintain an ISO Commercial General Liability Policy with
respect to the Property, on an occurrence basis, naming Lender as an additional
insured, with minimum limits of not less than ONE MILLION AND NO/100 DOLLARS (US
$1,000,000.00) for any occurrence and TWO MILLION AND NO/100 DOLLARS (US
$2,000,000.00) in the general aggregate, or such other amount as required by
Lender from time to time, with coverage for bodily injury and property damage,
products and completed operations, and personal and advertising injury.

-5-



--------------------------------------------------------------------------------




Any insurance required by this Loan Agreement shall be written by a company or
companies lawfully authorized to do business in the State of Hawaii. All
insurance policies and renewals thereof shall be in form acceptable to Lender
and shall be specifically endorsed to name Lender as an additional insured,
provide not less than thirty (30) days written notice to Lender of cancellation
of the policy or policies, and contain a standard mortgagee clause and a
standard lender’s loss payable clause. If Borrower shall procure any other
insurance covering the improvements on the premises, any such policy or policies
shall likewise be specifically endorsed to name Lender as an additional insured,
provide not less than thirty (30) days written notice to Lender of cancellation
of the policy or policies, and contain a standard mortgagee clause and a
standard lender’s loss payable clause, and will be claimable by Lender for
application in accordance with this paragraph, and, whether or not so made
payable, may be recovered by Lender by any appropriate proceeding and be
similarly applied.
Borrower, at least annually, will provide Lender with satisfactory written proof
that Borrower is maintaining all required insurance. All premiums on insurance
policies shall be paid by Borrower, when due, directly to the insurance carrier,
unless otherwise directed by Lender. Lender shall have the right to hold the
policies and renewals thereof. If Borrower fails to carry any required
insurance, or fails to provide Lender with satisfactory written proof that all
required insurance is being maintained, then Lender, at its option but without
being obligated to do so, may procure such insurance from year to year and pay
the premiums therefor, and Borrower will reimburse Lender on demand for premiums
so paid, with interest thereon from the date Lender pays such premiums at the
default interest rate set forth in the Note, and all such sums shall be secured
by this Mortgage.
In the event of loss, Borrower shall give notice promptly to the insurance
carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
If the Property is damaged or destroyed, then the proceeds of the insurance
insuring against such damage or destruction will be applied, at Lender’s option,
to repair, restore or rebuild the Property according to the original plans and
elevations therefor, or according to such modified plans conforming to laws and
ordinances then in effect as shall be approved by Borrower and Lender in
writing, or to reduce the amount Borrower owes to Lender under the Note and
under the Mortgage. Any such proceeds not used to repair, restore or rebuild the
Property shall be applied to the sums secured by the Mortgage. If the insurance
proceeds are to be applied to the sums secured by the Mortgage, then the excess
proceeds, if any, shall be paid to Borrower. If the Property is abandoned by
Borrower, or if Borrower fails to respond to Lender within thirty (30) days from
the date notice is mailed by Lender to Borrower that the insurance carrier
offers to settle a claim for insurance benefits, Lender is authorized to collect
and apply the insurance proceeds to restoration or repair of the Property.
Unless Lender and Borrower otherwise agree in writing, any such application of
proceeds to principal shall not excuse or postpone the due date of any
installment called for under the Note or change the amount of any such
installments. If Lender acquires the Property pursuant to the provisions of the
Mortgage, all right, title and interest of Borrower in and to any insurance
policies and in and to the proceeds thereof resulting from damage to the
Property prior to the sale

-6-



--------------------------------------------------------------------------------




or acquisition shall pass to Lender to the extent of the sums secured by the
Mortgage immediately prior to such sale or acquisition.
2.8.    Preservation of Rights. Borrower shall obtain, preserve and maintain in
good standing, as applicable, all licenses and governmental approvals, rights,
privileges and franchises necessary or desirable for the operation of the
Property and the conduct of Borrower’s business thereon and therefrom.
2.9.    Maintenance and Repair. Borrower shall (i) maintain the Property,
including the parking and landscaping portions thereof, in good condition and
repair, (ii) promptly make, or cause tenants to make all necessary structural
and non-structural repairs to the Property, and (iii) not demolish, alter,
remove or add to any Improvements, excepting the installation or construction of
tenant improvements in connection with any leases approved in accordance with
this Agreement. Borrower shall pay when due all claims for labor performed and
materials furnished therefor in connection with any improvements or construction
activities.
2.10.    Payment of Expenses. Borrower must pay all costs and expenses incurred
by Lender in connection with the making, disbursement and administration of the
Loan, including any releases or partial releases of a House Lot or a Finished
Lot from the lien of the Mortgage, as well as any revisions, extensions,
renewals or “workouts” of the Loan, and in the exercise of any of Lender’s
rights or remedies under this Agreement. Such costs and expenses include title
insurance, recording and escrow charges, fees for appraisal, environmental
services, legal fees and expenses of Lender’s counsel and any other reasonable
fees and costs for services, regardless of whether such services are furnished
by Lender’s employees or by independent contractors. Borrower acknowledges that
the loan fee does not include amounts payable by Borrower under this section.
All such sums incurred by Lender and not immediately reimbursed by Borrower are
considered additional loans to Borrower secured by the Mortgage and bearing
interest at the default rate provided in the Note.
2.11.    Affirmative Covenants. For as long as the Loan is outstanding, Borrower
will, unless otherwise permitted by Lender in writing, do the following:
a.    Barnwell shall provide Lender, within one hundred twenty (120) days of the
close of Borrower’s fiscal year, with annual 10-K and annual financial
statements, audited by a firm of independent certified public accountants
(“CPA”), together with an unqualified CPA opinion to the same.
b.    Barnwell shall provide Lender, within sixty (60) days after the end of
each quarter of each fiscal year (except for the fiscal year end quarter), a
quarterly 10-Q, signed by Borrower.
c.    Kaupulehu shall provide copies of its annual federal income tax returns
and any extensions thereof, together with all supporting schedules, within sixty
(60) days of the applicable filing date.

-7-



--------------------------------------------------------------------------------




d.    Guarantor shall provide copies of its annual personal financial statement
in form and content acceptable to Lender, and its annual federal income tax
returns and any extensions thereof, together with all supporting schedules,
within sixty (60) days of the applicable filing date.
e.    Promptly from time to time on request, Borrower shall provide or shall
cause Guarantor to provide Lender with any other financial or other information
concerning its business, conditions and affairs as Lender may reasonably
request.
f.    Borrower shall conduct and carry on its business in substantially the same
field of activity as has been originally planned and as documented in the
application for the Loan.
g.    Borrower will cause any loans to Kaupulehu from a partner of Kaupulehu or
made between Kaupulehu and Barnwell to be subordinated to the Loan.
h.    Maintain Barnwell’s financial condition at all times satisfactory to
Lender, and maintain a Debt Service Coverage Ratio for the Loan of not less than
1.20 to one.
“Debt Service Coverage Ratio” means Adjusted EBITDA of Barnwell for the twelve
(12) months preceding the date of calculation divided by Total Debt Obligations
for the same period of time on a rolling four (4) quarters basis. “Adjusted
EBIDTA” means earnings before interest, taxes and non-cash expenses, plus (a)
cash contributions from minority shareholders, minus (b) 50% of non-financed oil
and gas capital expenditures, (b) 100% of other unfinanced capital expenditures
(except that for the fiscal year ending September 30, 2011, 50% of other
unfinanced capital expenditures shall be used), (c) cash dividends and cash
distributions, (d) retirement plan contributions, and (e) stock repurchases.
“Total Debt Obligations” is the total amount of the required principal and
interest payments payable to Lender and other parties that are unrelated to
Barnwell over the twelve-month period preceding the date of calculation.
Borrower shall provide evidence of the maintenance of this Debt Service Coverage
Ratio in form and content satisfactory to Lender annually and also at other
times upon request by Lender.
i.    Maintain a loan to value ratio for the Loan in accordance with the
following:
(1)    On the one hundred twentieth (120th) day after the closing of the loan,
the then-outstanding principal amount of the loan shall not exceed the aggregate
of seventy-five percent (75%) of the appraised as-is market value of the House
Lots and sixty-five percent (65%) of the appraised as-is market value of the
Finished Lots.
(2)    On the two hundred tenth (210th) day after the closing of the loan, the
then-outstanding principal amount of the loan shall not exceed the aggregate of
seventy percent (70%) of the appraised as-is market value of the House Lots and
sixty-five percent (65%) of the appraised as-is market value of the Finished
Lots.

-8-



--------------------------------------------------------------------------------




If the loan to value ratio exceeds such ratio, Borrower shall immediately, upon
demand, pay a sum sufficient to reduce the outstanding principal balance of the
Loan so that the loan to value ratio shall be less than such ratio.
j.    Maintain a Total Liabilities to Consolidated Tangible Net Worth ratio not
to exceed 1.85 to one. “Consolidated Tangible Net Worth” means that amount,
determined on a consolidated basis in accordance with GAAP, that is equal to the
Barnwell’s Total Assets less intangible assets, minus Total Liabilities, plus
the principal amount of subordinated debt outstanding. “Total Assets” means all
assets of the Barnwell, on a consolidated basis, that should, in accordance with
GAAP, be classified as assets on the Barnwell’s financial statements. “Total
Liabilities” means all liabilities of the Barnwell, on a consolidated basis,
that should, in accordance with GAAP, be classified as liabilities on the
Barnwell’s financial statements.
2.12.    Negative Covenants. As long as the Loan is outstanding, Borrower shall
not, without Lender’s prior written consent, do any of the following:
a.    Enter into any merger or consolidation or assign, transfer, sell
(including by way of agreement of sale), lease, or otherwise dispose of all or a
substantial part of its assets, except in the ordinary course of its business as
planned and as documented in the application for the Loan.
b.    Change the ownership of Kaupulehu.
c.    Declare cash dividends or bonuses to officers, directors, partners,
members or owners of Kaupulehu, unless after tax profit was made in the
preceding fiscal year and all of Kaupulehu’s debts are paid to current status.
d.    Create, incur or permit to exist any liabilities for Kaupulehu resulting
from borrowing, loans or advances, secured or unsecured, except for the
liabilities of Kaupulehu to Lender under this Agreement.
2.13.    Notices. Borrower must promptly notify Lender in writing of:
a.    Any litigation affecting Borrower, any co-maker, any guarantor, or the
Property, and, if Borrower, any co-maker or any guarantor is other than a
natural person or trust, any general partner or controlling shareholder or
managing member of Borrower, such co-maker or such guarantor where the amount
claimed is $50,000.00 or more; or
b.    Any notice that the Property or Borrower’s, any co-maker’s or any
guarantor’s business fails in any respect to comply with any applicable law,
regulation or court order; or
c.    Any material adverse change in the physical condition of the Property or
Borrower’s, any co-maker’s or any guarantor’s financial condition or operations
or other circumstance that adversely affects Borrower’s intended use of the
Property or Borrower’s ability to repay the Loan.

-9-



--------------------------------------------------------------------------------




2.14.    Indemnity. Borrower agrees to indemnify, defend with counsel acceptable
to Lender, and hold Lender harmless from and against all liabilities, claims,
actions, damages, costs and expenses (including all legal fees and expenses of
Lender’s counsel) arising out of or resulting from the ownership, operation, use
or sale of the Property, whether such claims are based on theories of derivative
liability, comparative negligence or otherwise. Notwithstanding anything to the
contrary in any other Loan Document, the provisions of this Section 2.14 shall
survive the termination of this Agreement, repayment of the Loan and foreclosure
of the Mortgage or similar proceedings.
2.15.    Performance of Acts. Upon request by Lender, Borrower must perform all
acts which may be necessary or advisable to perfect any lien or security
interest provided for in the Loan Documents or to carry out the intent of the
Loan Documents.
2.16.    Notice of Change. Borrower must give Lender prior written notice of any
change in:
a.    the location of its place of business or its chief executive office if it
has more than one place of business; or
b.    Borrower’s name or business structure. Unless otherwise approved by Lender
in writing, Borrower agrees that all Property that consists of personal property
(other than the books and records) will be located at the Property and that all
books and records will be located at Borrower’s place of business or chief
executive office if Borrower has more than one place of business.
2.17.    Income from Property. Borrower must first apply all income derived from
the Property, including all income from leases, to pay costs and expenses
associated with the ownership, maintenance, operation and leasing of the
Property, including all amounts then required to be paid under the Loan
Documents, before using or applying such income for any other purpose. No such
income is to be distributed or paid to any shareholder, partner, or member of
Borrower, or, if Borrower is a trust, to any beneficiary, settlor or trustee,
unless all such costs and expenses which are then due have been paid in full.
2.18.    Maintenance of Depository Relationship. Borrower shall, at all times
while any portion of the Note remains unpaid, maintain a depository relationship
with Lender, unless the same is contrary to state or federal law or regulations.
3.    Hazardous Substances.
Borrower shall comply with all of the terms, conditions and provisions of the
Hazardous Materials Indemnity Agreement of even date herewith regarding the
Property and the provisions of the Mortgage regarding Hazardous Substances
(which shall mean any substance or material deemed or designated as hazardous or
toxic waste, hazardous or toxic material, a hazardous, toxic or radioactive
substance, or other similar term, by any and all laws, statutes, ordinances,
rules, regulations, orders, or determinations of any governmental authority
pertaining to health or the environment in effect in any and all jurisdictions
in which Borrower is or at any time may be

-10-



--------------------------------------------------------------------------------




doing business or where Property is located, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Occupational Safety and Health Act, the Toxic Substances Control Act,
the Clean Air Act, the Clean Water Act, the Safe Drinking Water Act, the
Pesticide Act, Chapters 128D, 342B-342L, 342N and 342P, Hawaii Revised Statutes,
all as amended and including all regulations, permits, and orders as issued
thereunder (collectively, the “Environmental Laws”). The provisions of this
Section 3 shall survive termination of this Agreement, repayment of the Loan,
and foreclosure of the Mortgage or similar proceedings.
4.    Representations and Warranties.
Borrower promises that each representation and warranty set forth below is true,
accurate and correct.
4.1.    Formation; Authority. If Borrower is anything other than a natural
person (but not a trustee), it has complied with all laws and regulations
concerning its organization, existence and the transaction of its business, and
is in good standing in each state in which it conducts its business. Borrower is
authorized to execute, deliver and perform its obligations under each of the
Loan Documents.
4.2.    Compliance With Law. The Property and the actual use thereof by Borrower
complies in all material respects with all Requirements. Borrower has received
no notices of violations of any Requirements. There are no claims, actions,
proceedings or investigations pending or threatened against Borrower or
affecting the Property except for those previously disclosed by Borrower to
Lender in writing.
4.3.    No Violation. The execution and delivery of this Agreement and the other
Loan Documents and the performance by Borrower of its obligations hereunder and
thereunder will not result in a default under any other material agreement to
which Borrower is a party, or violate any Requirements.
4.4.    Litigation. There is, to the knowledge of Borrower, no action, suit,
proceeding or investigation pending at law or in equity or before any federal,
state, territorial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality or threatened against or affecting
Borrower which might materially adversely affect Borrower’s ability to operate
its business or to perform its obligations under the Loan Documents.
4.5.    Financial Information. All financial information which has been and will
be delivered to Lender, including all information relating to the financial
condition of Borrower, any of its partners, shareholders, members, or other
principals, any co-maker, any guarantor, and the Property, does and will fairly
and accurately represent the financial condition being reported on. As of the
date hereof, there has been no material adverse change in any financial
condition reported at any time to Lender.

-11-



--------------------------------------------------------------------------------




4.6.    Borrower Not a “Foreian Person”. Borrower is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended from time to time.
4.7.    Disclosure to Co-Makers, Guarantors and Third Parties. Before each, if
applicable, co-maker, guarantor or third party executing the Mortgage or other
instrument securing or guaranteeing the Loan, became obligated in connection
with the Loan, Borrower made full disclosure to that person regarding Borrower’s
financial condition and business operations and all other circumstances bearing
upon Borrower’s ability to pay and perform its obligations under the Loan
Documents.
4.8.    Ownership of Property. Kaupulehu owns directly, and not through any
affiliated entity, all of the personal property and fixtures necessary for the
operation and management of the Property for the uses presently being conducted
thereon.
4.9.    Commercial Loan. Borrower acknowledges and agrees that the Loan is for a
commercial purpose and is not a consumer transaction under the Truth-in-Lending
Act, 15 U.S.C. § 1601, et seq., and Regulation Z promulgated thereunder.
5.    Default and Remedies.
5.1.    Events of Default. Borrower will be in default under this Agreement upon
the occurrence of any one or more of the following events (“Event of Default”):
a.    Borrower fails to make any payment due under the Note or Borrower fails to
make any payment demanded by Lender under any other Loan Document; or
b.    Borrower fails to timely observe, perform and comply with any covenant
contained in this Agreement other than those referred to in clause (a), and does
not cure that failure within thirty (30) calendar days after written notice from
Lender; or
c.    A default is declared or occurs under any of the other Loan Documents
(and, if a cure period is provided with respect to said default, said default is
not fully cured within the period provided in said Loan Document for cure of
said default); or
d.    There shall be a sale, transfer, hypothecation, encumbrance, assignment or
conveyance of the Property, or any portion thereof or interest therein, by
Kaupulehu without the prior written consent of Lender, except as permitted under
the Mortgage and subject to payment of the release price and other conditions
set forth in the Mortgage; or
e.    Borrower or any guarantor, or its managing general partner, if Borrower is
a partnership, or its majority shareholder if Borrower is a corporation, or its
manager or managing member if Borrower is a limited liability company, becomes
insolvent or the subject of any bankruptcy or other voluntary or involuntary
proceeding, in or out of court, for the adjustment of debtor-creditor
relationships; or

-12-



--------------------------------------------------------------------------------




f.    Borrower or any guarantor dissolves, terminates, or liquidates, or any of
these events happens to Borrower’s managing general partner if it is a
partnership or to its majority shareholder if it is a corporation, or its
manager or managing member if Borrower is a limited liability company, or if
Borrower is a trust, the trust is revoked or materially modified or there is a
change or substitution of the trustee; or
g.    Borrower or any guarantor dies or becomes permanently disabled, or any of
these events happens to Borrower’s managing general partner, if it is a
partnership, or managing member, if it is a limited liability company, its chief
executive officer, if it is a corporation, or its trustee, if it is a trust; or
h.    Any representation or warranty made or given by Borrower in this Agreement
or any other Loan Document proves to be false or misleading in any material
respect; or
i.    Any guarantor revokes its guaranty or any guaranty becomes ineffective for
any reason; or
j.    Lender fails to have an enforceable first lien on or security interest in
any property given as security for the Loan (except for prior liens approved by
Lender in writing); or
k.    A judgment in an amount greater than $50,000.00 in excess of any
insurance coverage is entered against Borrower or any co-maker, or any
government authority takes action that materially adversely affects Borrower’s
intended use of the Property or Borrower’s or any co-maker’s ability to repay
the Loan; or
l.    Borrower, any co-maker or any person affiliated with Borrower or any
co-maker fails to meet the conditions of, or fails to perform any obligation
under, any other agreement Borrower or any co-maker has with Lender or any
affiliate of Lender. For the purposes of this section, “affiliated with” means
in control of, controlled by or under common control with; or
m.    Borrower, any co-maker or any person affiliated with Borrower or any
co-maker defaults in connection with any credit such person has with any lender,
if the default consists of the failure to make a payment when due or gives the
other lender the right to accelerate the obligation. For the purposes of this
section, “affiliated with” means in control of, controlled by or under common
control with; or
n.    There is a material adverse change in Borrower’s or any co-maker’s or any
guarantor’s financial condition, or an event occurs or condition changes that
materially impairs Borrower’s intended use of the Property or Borrower’s or any
co-maker’s ability to repay the Loan.
5.2.    Remedies. If an Event of Default occurs under this Agreement, Lender may
exercise any right or remedy which it has under any of the Loan Documents, or
which is otherwise available at law or in equity or by statute, and all of
Lender’s rights and remedies shall

-13-



--------------------------------------------------------------------------------




be cumulative. All of Borrower’s obligations under the Loan Documents shall
become immediately due and payable without notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor, or other
notices or demands of any kind or character, all at Lender’s option, exercisable
in its sole discretion.
Notwithstanding any provision in any of the Loan Documents to the contrary and
in addition to the foregoing, in the event Borrower or any co-maker or guarantor
shall violate any covenant contained in Section 2.11(a) through (e) of this
Agreement, then Lender, at its sole option and upon written notice to Borrower,
may increase the interest rate under the Note by one percent (1.0%) from the
interest rate then in effect, and adjust the monthly payments due under the Note
accordingly. If such violation is cured, then the interest rate shall be reduced
to the interest rate then in effect under the provisions of the Note and the
monthly payments due under the Note shall be readjusted accordingly.
Notwithstanding any provision in any of the Loan Documents to the contrary and
in addition to the foregoing, in the event Borrower or any co-maker or guarantor
shall violate any covenant contained in Section 2.11(f) through 2.11(j) of this
Agreement, then the interest rate under the Note shall be increased, at Lender’s
sole option and upon written notice to Borrower or any co-maker or guarantor, by
one percent (1.0%) from the interest rate then in effect and the monthly
payments due under the Note shall be adjusted accordingly. If such violation is
not cured within 45 days after the increase in the interest rate, then the
interest rate will be increased effective at the end of such 45 day period, at
Lender’s sole option and upon written notice to Borrower or any co-maker or
guarantor, by an additional one percent (1.0%) and the monthly payments due
under the Note shall be adjusted accordingly. If such violation is cured, then
the interest rate shall be reduced to the interest rate then in effect under the
provisions of the Note and the monthly payments due under the Note shall be
readjusted accordingly.
Initials: /s/RMG /s/ACK
5.3.    Lender’s Right of Setoff. Unless specifically addressed in the Loan
Documents, at any time Lender may set off obligations owed by Lender to Borrower
(such as balances in checking and savings accounts) against the amounts due
under the Loan, whether or not an Event of Default shall have occurred or shall
have been declared, and without first resorting to other collateral securing
payment of the Loan.
5.4.    Provisional Remedies, Self-Help and Foreclosure. No provision of this
Article 5 limits the right of any party to this Agreement to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or obtaining provisional or ancillary remedies
from a court of competent jurisdiction before, after, or during the pendency of
any arbitration or other proceeding. The exercise of a remedy does not waive the
right of either party to resort to arbitration or reference. At Lender’s option,
foreclosure under a deed of trust or mortgage may be accomplished either by
exercise of power of sale under the deed of trust or mortgage or by judicial
foreclosure.
6.    Miscellaneous Provisions.

-14-



--------------------------------------------------------------------------------




6.1.    No Waiver; Consents. No alleged waiver by Lender is effective unless in
writing, and no waiver may be construed as a continuing waiver. No waiver is
implied from any delay or failure by Lender to take action on account of any
default of Borrower. Consent by Lender to any act or omission by Borrower may
not be construed as a consent to any other or subsequent act or omission.
6.2.    No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and benefit of Lender and Borrower and their successors and
assigns. No trust fund is created by this Agreement and no other persons or
entities have any right of action under this Agreement or any right to the Loan
funds.
6.3.    Notices. All notices, demands, requests, correspondence or documents
which are required or permitted to be given or served hereunder shall be in
writing addressed to the appropriate party and personally delivered or sent by
first class United States mail, postage prepaid, addressed to Borrower or Lender
at the following addresses:
To Borrower:
Kaupulehu 2007, LLLP
 
Barnwell Industries, Inc.
 
1100 Alakea Street, Suite 2900
 
Honolulu, Hawaii 96813
 
 
To Lender:
American Savings Bank, F.S.B.
 
Commercial Real Estate Loans
 
P.O. Box 2300
 
Honolulu, Hawaii 96804-2300



Any party may designate a different address by giving notice thereof in
accordance with this paragraph. Delivery of any or demand shall be deemed
completed on the date of delivery or two (2) business days after the date of
mailing, as applicable.
6.4.    Attorneys’ Fees. If any lawsuit, reference or arbitration is commenced
which arises out of, or which relates to this Agreement, the Loan Documents or
the Loan, including any alleged tort action, regardless of which party commences
the action, the prevailing party is entitled to recover from each other party
such sums as the court, referee or arbitrator may adjudge to be reasonable
attorneys’ fees in the action or proceeding, in addition to costs and expenses
otherwise allowed by law. Any such attorneys’ fees incurred by either party in
enforcing a judgment in its favor under this Agreement are recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys’ fees obligations are intended to be severable from the other
provisions of this Agreement and to survive and not be merged into any such
judgment. In all other situations, including any bankruptcy or other voluntary
or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships, Borrower agrees to pay all of Lender’s costs and
expenses, including attorneys’ fees, which may be incurred in any effort to
collect or enforce the Loan or any part of it or any

-15-



--------------------------------------------------------------------------------




term of any Loan Document. Attorneys’ fees include the allocated costs for
services of in-house counsel.
6.5.    Loan Not Assumable. It is expressly understood by Borrower that the Loan
is personal to Borrower and may not be assumed by any other person or entity.
6.6.    Assignment of Loan. Lender may assign its rights and delegate its
obligations under this Agreement or any of the other Loan Documents and further
may assign, or sell participations in, all or any part of the Loan, the Loan
Documents, or any other interest herein or in the Note to any person or entity,
all without notice to or the consent of Borrower or any co-makers or guarantors.
To the extent of any such assignment, Lender shall be relieved of its
obligations with respect to the Loan and the assignee shall have the same
rights, benefits and obligations as it would if it were Lender hereunder and a
holder of the Note. Without the consent of or notice to Borrower, Lender may
furnish any information (including, without limitation, financial information)
concerning the Loan, the Property, or Borrower, any co-makers or guarantors, and
any of their assets to third parties from time to time for legitimate business
purposes.
6.7.    Successors and Assigns. The terms of this Agreement shall bind and
benefit the heirs, personal representatives, successors, successors in trust and
assigns of the parties; provided, however, that Borrower may not assign this
Agreement without the prior written consent of Lender, which consent may be
withheld by Lender in its sole discretion for any reason or no reason.
6.8.    Interpretation. The language of this Agreement must be construed as a
whole according to its fair meaning, and not strictly for or against any party.
The word “include(s)” means “include(s), without limitation,” and the word
“including” means “including, but not limited to.”
6.9.    Miscellaneous. This Agreement may not be modified or amended except by a
written agreement signed by the parties. The invalidity or unenforceability of
any one or more provisions of this Agreement in no way affects any other
provision. If Borrower consists of more than one person or entity, each is
jointly and severally liable to Lender for the faithful performance of this
Agreement and the other Loan Documents. Time is of the essence in the
performance of this Agreement and the other Loan Documents. This Agreement is
governed by and construed in accordance with the laws of and decisions of the
State of Hawaii and the United States of America and the rules and regulations
promulgated thereunder, including without limitation the federal laws, rules and
regulations for federal savings and loan associations and federal savings banks.
This Agreement may be executed in one or more counterparts, each of which is,
for all purposes deemed an original and all such counterparts taken together,
constitute one and the same instrument.
6.10.    Integration and Relation to Loan Commitment. The Loan Documents fully
state all of the terms and conditions of the parties’ agreement regarding the
matters mentioned in or incidental to this Agreement. The Loan Documents
supersede all oral negotiations and prior writings concerning the subject matter
of the Loan Documents.

-16-



--------------------------------------------------------------------------------




6.11.    Actions. Lender has the right, but not the obligation, to commence,
appear in, and defend any action or proceeding which might affect its security
or its rights, duties or liabilities relating to the Loan, the Property, or any
of the Loan Documents. Borrower must pay promptly on demand all of Lender’s
reasonable out-of-pocket costs, expenses, and legal fees and expenses of
Lender’s counsel incurred in those actions or proceedings.
6.12.    Relationships with Other Lender Customers. From time to time, Lender
may have business relationships with Borrower’s customers, suppliers,
contractors, tenants, partners, shareholders, officers or directors, with
businesses offering products or services similar to those of Borrower, or with
persons seeking to invest in, borrow from or lend to Borrower. Borrower agrees
that in no event is Lender obligated to disclose to Borrower any information
concerning any other Lender customer. Borrower further agrees that Lender may
extend credit to those parties and may take any action it may deem necessary to
collect any such credit, regardless of any effect the extension or collection of
such credit may have on Borrower’s financial condition or operations.
6.13.    Loan Commission. Lender is not obligated to pay any brokerage
commission or fee in connection with or arising out of the Loan. Borrower must
pay any and all brokerage commissions or fees arising out of or in connection
with the Loan and Borrower agrees to indemnify, defend and hold harmless Lender
against any claim for any such fees or commissions.
6.14.    Standard of Conduct. Nothing contained in this Agreement, the Note, the
Mortgage or any other Loan Document shall limit the right of Lender to exercise
its business judgment or to act, in the context of the granting or withholding
of any consent required under the terms of this Agreement or any other Loan
Document, or otherwise, in a subjective manner, whether or not “objectively”
reasonable under the circumstances, as long as Lender’s exercise of its business
judgment or action, as the case may be, is made or undertaken in good faith.
Borrower and Lender intend by the foregoing to set forth and affirm their entire
understanding with respect to the standard pursuant to which Lender’s duties and
obligations are to be judged and the parameters within which Lender’s discretion
may be exercised hereunder and under the other Loan Documents. As used herein,
the term “good faith” means honesty in fact in the conduct and transaction
concerned.
6.15.    Counterparts. This document may be executed in counterparts. Each
counterpart shall be executed by one or more of the parties to this document and
the several counterparts shall constitute one document to the same effect as
though the signature of all the parties were upon the same document.
6.16.    Jury Waiver. Lender and Borrower hereby waive trial by jury in any
action, proceeding, claim, or counterclaim, whether in contract or tort, at law
or in equity, arising out of or in any way related to this Agreement or any of
the Loan Documents.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

-17-



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Borrower and Lender have executed these presents the day and
year first above written.
KAUPULEHU 2007 LLLP,
a Hawaii limited liability limited partnership
 
By
BARNWELL MAKAI, INC.,
 
a Hawaii corporation
 
Its General Partner
 
By:
/s/ Alexander C. Kinzler
 
ALEXANDER C. KINZLER
 
Its President



By:
/s/ Russell M. Gifford
 
RUSSELL M. GIFFORD
 
Its Vice President





BARNWELL INDUSTRIES, INC., a
Delaware Corporation
 
By:
/s/ Alexander C. Kinzler
 
ALEXANDER C. KINZLER
 
Its President



By:
/s/ Russell M. Gifford
 
RUSSELL M. GIFFORD
 
Its Vice President
 
 
 
“Borrower”



AMERICAN SAVINGS BANK, F.S.B.
 
 
By:
/s/ Alvin Takahashi
 
ALVIN TAKAHASHI
 
Its Vice President




-18-



--------------------------------------------------------------------------------




By:
/s/ Peter Yeo
 
PETER YEO
 
Its Vice President
 
 
 
“Lender”





STATE OF HAWAII
)
 
 
)
SS.
CITY AND COUNTY OF HONOLULU
)
 





On this the 28th day of March, 2011, before me personally appeared ALEXANDER C.
KINZLER qpersonally known to me -OR- þproved to me on the basis of satisfactory
evidence who, being by me duly sworn or affirmed, did say that such person
executed the foregoing instrument as the free act and deed of such person, and
if applicable in the capacities shown, having been duly authorized to execute
such instrument in such capacities.


 
/s/ Heather K.H. Agunoy
Heather K.H. Agunoy
Notary Public, State of Hawaii
My commission expires: October 15, 2014
 
(Official Stamp or Seal)





Doc. Date: undated at time of notarization # Pages: 23
Notary Name: Heather K.H. Agunoy First Circuit
Doc. Description: Loan agreement
/s/ Heather K.H. Agunoy 3/28/11
(Official Stamp or Seal)
Notary Signature Date
 
 
NOTARY CERTIFICATION (at time of notarization)




-19-



--------------------------------------------------------------------------------










STATE OF HAWAII
)
 
 
)
SS.
CITY AND COUNTY OF HONOLULU
)
 





On this the 28th day of March, 2011, before me personally appeared RUSSELL M.
GIFFORD qpersonally known to me -OR- þproved to me on the basis of satisfactory
evidence who, being by me duly sworn or affirmed, did say that such person
executed the foregoing instrument as the free act and deed of such person, and
if applicable in the capacities shown, having been duly authorized to execute
such instrument in such capacities.


 
/s/ Heather K.H. Agunoy
Heather K.H. Agunoy
Notary Public, State of Hawaii
My commission expires: October 15, 2014
 
(Official Stamp or Seal)





Doc. Date: undated at time of notarization # Pages: 23
Notary Name: Heather K.H. Agunoy First Circuit
Doc. Description: Loan agreement
/s/ Heather K.H. Agunoy 3/28/11
(Official Stamp or Seal)
Notary Signature Date
 
 
NOTARY CERTIFICATION (at time of notarization)






-20-



--------------------------------------------------------------------------------










STATE OF HAWAII
)
 
 
)
SS.
CITY AND COUNTY OF HONOLULU
)
 





On this the 28th day of March, 2011, before me personally appeared ALVIN
TAKAHASHI and PETER YEO qpersonally known to me -OR- qproved to me on the basis
of satisfactory evidence who, being by me duly sworn or affirmed, did say that
such person executed the foregoing instrument as such person’s(s’) free act and
deed as Vice President and Vice President of AMERICAN SAVINGS BANK, F.S.B., on
behalf of the corporation having been duly authorized to execute such instrument
in such capacity. Witness my hand and official seal.


 
/s/ Heather K.H. Agunoy
Heather K.H. Agunoy
Notary Public, State of Hawaii
My commission expires: October 15, 2014
 
(Official Stamp or Seal)





Doc. Date: undated at time of notarization # Pages: 23
Notary Name: Heather K.H. Agunoy First Circuit
Doc. Description: Loan agreement
/s/ Heather K.H. Agunoy 3/28/11
(Official Stamp or Seal)
Notary Signature Date
 
 
NOTARY CERTIFICATION (at time of notarization)






-21-



--------------------------------------------------------------------------------






EXHIBIT “A”
-PARCEL FIRST:- (TMK No. (3) 7-2-031-022)
All of that certain parcel of land situate at Kaupulehu, District of North Kona,
Island and County of Hawaii, State of Hawaii, being LOT 30 of the “KAUPULEHU LOT
4-A, INCREMENT 1, PHASE 1 SUBDIVISION”, as shown on File Plan Number 2393, filed
in the Bureau of Conveyances of the State of Hawaii, and containing an area of
1.271 acres, more or less.
Together with a non-exclusive easement for access purposes over Roadway
Easements, as set forth and provided in Kaupulehu Lot 4-A Declaration of Access
Easement, dated December 23, 2005, recorded in said Bureau as Document No.
2005-262404; subject to the terms and provisions contained therein.
Said Declaration was amended and/or supplemented by the following instruments:
1. Document No. 2007-170881.
    2. Document No. 2009-131370.
Together with non-exclusive easements for access and utility purposes as set
forth in the following: (a) Grant of Non-Exclusive Access and Utility Easements,
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149017; (b)
Grant of Non-Exclusive Access and Utility Easements (Hualalai Resort/Easement
A), dated May 25, 2009, recorded in said Bureau as Document No. 2009-149023; and
(c) Grant of Non-Exclusive Roadway and Utility Easements (Kukio Frontage Road),
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149029; all
subject to the terms and conditions contained therein.
BEING THE PREMISES ACQUIRED BY KAUPULEHU LOT 4-A, INCREMENT I, PHASE I, WARRANTY
DEED WITH COVENANTS from WB KD ACQUISITION, LLC, a Delaware limited liability
company, as Grantor, to KAUPULEHU 2007 LLLP, a Hawaii limited liability limited
partnership, as Grantee, effective January 23, 2008, recorded in said Bureau as
Document No. 2008-014897.
-PARCEL SECOND:- (TMK No. (3) 7-2-031-026)
All of that certain parcel of land situate at Kaupulehu, District of North Kona,
Island and County of Hawaii, State of Hawaii, being LOT 34 of the “KAUPULEHU LOT
4-A, INCREMENT 1, PHASE 1 SUBDIVISION”, as shown on File Plan Number 2393, filed
in the Bureau of Conveyances of the State of Hawaii, and containing an area of
1.074 acres, more or less.
Together with a non-exclusive easement for access purposes over Roadway
Easements, as set forth and provided in Kaupulehu Lot 4-A Declaration of Access
Easement, dated

1





--------------------------------------------------------------------------------




December 23, 2005, recorded in said Bureau as Document No. 2005-262404; subject
to the terms and provisions contained therein.
Said Declaration was amended and/or supplemented by the following instruments:
1. Document No. 2007-170881.
    2. Document No. 2009-131370.
Together with non-exclusive easements for access and utility purposes as set
forth in the following: (a) Grant of Non-Exclusive Access and Utility Easements,
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149017; (b)
Grant of Non-Exclusive Access and Utility Easements (Hualalai Resort/Easement
A), dated May 25, 2009, recorded in said Bureau as Document No. 2009-149023; and
(c) Grant of Non-Exclusive Roadway and Utility Easements (Kukio Frontage Road),
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149029; all
subject to the terms and conditions contained therein.
BEING THE PREMISES ACQUIRED BY KAUPULEHU LOT 4-A, INCREMENT I, PHASE I WARRANTY
DEED WITH COVENANTS from WB KD ACQUISITION, LLC, a Delaware limited liability
company, as Grantor, to KAUPULEHU 2007 LLLP, a Hawaii limited liability limited
partnership, as Grantee, effective September 26, 2007, recorded in said Bureau
as Document No. 2007-172486.
-PARCEL THIRD:- (TMK No. (3) 7-2-031-027)
All of that certain parcel of land situate at Kaupulehu, District of North Kona,
Island and County of Hawaii, State of Hawaii, being LOT 35 of the “KAUPULEHU LOT
4-A, INCREMENT 1, PHASE 1 SUBDIVISION”, as shown on File Plan Number 2393, filed
in the Bureau of Conveyances of the State of Hawaii, and containing an area of
1.131 acres, more or less.
Together with a non-exclusive easement for access purposes over Roadway
Easements, as set forth and provided in Kaupulehu Lot 4-A Declaration of Access
Easement, dated December 23, 2005, recorded in said Bureau as Document No.
2005-262404; subject to the terms and provisions contained therein.
Said Declaration was amended and/or supplemented by the following instruments:
1. Document No. 2007-170881.
    2. Document No. 2009-131370.
Together with non-exclusive easements for access and utility purposes as set
forth in the following: (a) Grant of Non-Exclusive Access and Utility Easements,
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149017; (b)
Grant of Non-Exclusive Access and Utility Easements (Hualalai Resort/Easement
A), dated May 25, 2009, recorded in said Bureau as Document No. 2009-149023; and
(c) Grant of Non-Exclusive Roadway and Utility Easements

2





--------------------------------------------------------------------------------




(Kukio Frontage Road), dated May 25, 2009, recorded in said Bureau as Document
No. 2009-149029; all subject to the terms and conditions contained therein.
BEING THE PREMISES ACQUIRED BY KAUPULEHU LOT 4-A, INCREMENT I, PHASE I WARRANTY
DEED WITH COVENANTS from WB KD ACQUISITION, LLC, a Delaware limited liability
company, as Grantor, to KAUPULEHU 2007 LLLP, a Hawaii limited liability limited
partnership, as Grantee, effective April 30, 2007, recorded in said Bureau as
Document No. 2007-077139.
-PARCEL FOURTH:- (TMK No. (3) 7-2-031-028)
All of that certain parcel of land situate at Kaupulehu, District of North Kona,
Island and County of Hawaii, State of Hawaii, being LOT 36 of the “KAUPULEHU LOT
4-A, INCREMENT 1, PHASE 1 SUBDIVISION”, as shown on File Plan Number 2393, filed
in the Bureau of Conveyances of the State of Hawaii, and containing an area of
1.109 acres, more or less.
Together with a non-exclusive easement for access purposes over Roadway
Easements, as set forth and provided in Kaupulehu Lot 4-A Declaration of Access
Easement, dated December 23, 2005, recorded in said Bureau as Document No.
2005-262404; subject to the terms and provisions contained therein.
Said Declaration was amended and/or supplemented by the following instruments:
1. Document No. 2007-170881.
    2. Document No. 2009-131370.
Together with non-exclusive easements for access and utility purposes as set
forth in the following: (a) Grant of Non-Exclusive Access and Utility Easements,
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149017; (b)
Grant of Non-Exclusive Access and Utility Easements (Hualalai Resort/Easement
A), dated May 25, 2009, recorded in said Bureau as Document No. 2009-149023; and
(c) Grant of Non-Exclusive Roadway and Utility Easements (Kukio Frontage Road),
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149029; all
subject to the terms and conditions contained therein.
BEING THE PREMISES ACQUIRED BY KAUPULEHU LOT 4-A, INCREMENT I, PHASE I WARRANTY
DEED WITH COVENANTS from WB KD ACQUISITION, LLC, a Delaware limited liability
company, as Grantor, to KAUPULEHU 2007 LLLP, a Hawaii limited liability limited
partnership, as Grantee, effective April 30, 2007, recorded in said Bureau as
Document No. 2007-077140.



3





--------------------------------------------------------------------------------






FIRST LOAN MODIFICATION AGREEMENT
THIS FIRST LOAN MODIFICATION AGREEMENT (this “Agreement”) is effective as of
September 4, 2012 (the “Effective Date”), between KAUPULEHU 2007 LLLP, a Hawaii
limited liability limited partnership, and BARNWELL INDUSTRIES, INC., a Delaware
corporation (individually and collectively, the “Borrower”), and AMERICAN
SAVINGS BANK, F.S.B., a federal savings bank (the “Lender”).
RECITALS:
A. Lender made a term loan to Borrower in the original principal amount of
$12,500,000.00 (the “Loan”) pursuant to the Loan Agreement and Adjustable Rate
Promissory Note both dated March 28, 2011 (the “Loan Agreement” and “Note”,
respectively).
B. The Loan is secured and perfected by, among other things, the following
documents in favor of Lender (collectively, the “Collateral Documents”):
1.    That certain Mortgage, Security Agreement, Assignment of Leases and Rents,
Fixture Filing, and Financing Statement dated March 28, 2011, recorded in the
Bureau of Conveyances of the State of Hawaii as Document No. 2011-051535.
2.    That certain unrecorded Security Agreement dated March 28, 2011, made by
Borrower in favor of Lender.
3.    UCC Financing Statements recorded on March 30, 2011 in said Bureau as
Document Nos. 2011-051536 and 2011-051537.
C. The payment and performance of the Loan is guaranteed on a limited basis by
Terry Johnston, an individual (the “Guarantor”), pursuant to that certain
Limited Guaranty dated March 28, 2011 (the “Guaranty”).
D. The Lender is the present holder of the Loan Agreement, Note and the
Collateral Documents (collectively, the “Loan Documents”).
E. The Borrower has requested, and the Lender has agreed to modify and amend the
terms of the Loan Documents in the manner hereinafter set forth.
AGREEMENT:
NOW, THEREFORE, in consideration of the Recitals set forth above, which are
incorporated herein by reference, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Lender and Borrower
agree as follows:
1.    Monthly Payments; Amortization Schedule. Beginning with the payment due on
October 1, 2012, the amount of Borrower’s monthly principal and interest payment
shall be

1



--------------------------------------------------------------------------------




decreased to $58,280.00, such amount based on a 10-year amortization schedule
(increased from the initial 7-year amortization schedule) which commenced on the
closing date of the Loan.
2.    Balloon Payment. Borrower acknowledges and agrees that because the
amortization period is now longer than the term of the Note, the monthly
principal and interest payments are lower than the amount needed to pay the Loan
in full by the Maturity Date. Accordingly, on the Maturity Date, Borrower may
still owe some part of the principal balance due under the Note. A single
payment, called a “balloon payment”, equal to the unpaid part of the principal,
plus any interest and other charges then due, must be paid by Borrower on the
Maturity Date. Lender will have no obligation to refinance the Loan at that
time. Borrower will, therefore, be required to make payment out of other assets
that Borrower may own, or Borrower will have to find a lender, which may be
Lender or some other lender, willing to lend Borrower the money. If Borrower
refinances the Loan at maturity, Borrower may have to pay some or all of the
closing costs normally associated with a new loan, even if Borrower obtains
refinancing from Lender.
3.    Other Agreements.
a.    Borrower agrees that, as of the Effective Date, the total unpaid principal
balance under the Note is $5,163,572.27.
b.    Capitalized terms used, but not defined or otherwise specifically
referenced in this Agreement shall have the meanings given to them in the Loan
Agreement.
c.    Nothing in this Agreement shall be construed or deemed to affect or
jeopardize the Loan Agreement or the Loan Documents, nor to affect or jeopardize
the liens or obligations created thereunder.
d.    All references to “Note” and “Loan Agreement” contained in any of the Loan
Documents shall hereafter mean the Note and the Loan Agreement, as modified by
this Agreement.
e.    Except as specifically amended hereby, all other terms, conditions and
provisions contained in the Loan Documents shall remain in full force and effect
and unchanged.
f.    Borrower and Guarantor agree that there are no offsets or setoffs that may
be asserted by the Borrower or Guarantor that may reduce any amounts outstanding
under the Loan Documents arising prior to the date of this Agreement; that there
are no defenses or counterclaims subsisting thereto; that all of the Loan
Documents are valid and enforceable instruments which validly and properly
secure the obligations of the Borrower under the Note; and that there is no act,
event, or matter, or threatened act, event, or matter, which would prevent
Lender or its successors and assigns, from effectively enforcing the Note, and
from effectively enforcing or foreclosing on the various collateral securing the
obligations of the Borrower under the Note and Loan Agreement. The Borrower and
Guarantor further agree that, in consideration of Lender agreeing to modify and
amend the Loan Agreement, Borrower and Guarantor hereby releases, acquits and
discharges Lender from and against any and all claims, causes of action,
demands, damages, liabilities and/or costs of any kind and nature whatsoever
that Borrower and/

2



--------------------------------------------------------------------------------




or Guarantor now have, have had at any time in the past, or may have at any time
in the future (to the extent such future claims, causes of action, etc. arise
out of events occurring on or before the execution of this Agreement), whether
known or unknown as of the date hereof, pertaining to or in any way, directly or
indirectly, related to the Loan, the Loan Agreement, the Note, any of the other
Loan Documents, the Guaranty or this Agreement.
4.    Guarantor’s Consent. Guarantor hereby: (a) consents to the foregoing
Agreement; (b) agrees that none of the foregoing shall affect or release the
Guarantor from any of his obligations under the Guaranty; and (c) specifically
acknowledges and confirms that the Guaranty shall apply to the Note, the Loan
Agreement and the other Loan Documents as modified by this Agreement.
5.    Counterparts. The parties hereto agree that this Agreement may be executed
in counterparts and by facsimile signatures, each of which shall be deemed an
original, and said counterparts shall together constitute one and the same
agreement, binding all of the parties hereto, notwithstanding all of the parties
are not signatory to the original or same counterparts. For all purposes,
duplicate unexecuted and unacknowledged pages of the counterparts may be
discarded and the remaining pages assembled as one document.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


KAUPULEHU 2007 LLLP,
AMERICAN SAVINGS BANK, F.S.B.,
a Hawaii limited liability limited partnership
a federal savings bank
 
 
By
BARNWELL MAKAI, INC.,
By:
/s/ Alvin Takahashi
 
a Hawaii corporation
 
Name: Alvin Takahashi
 
Its General Partner
 
Title: Vice President
 
 
By:
/s/ Alexander C. Kinzler
By:
/s/ Dean Hirabayashi
 
ALEXANDER C. KINZLER
 
Name: Dean Hirabayashi
 
Its President
 
Title: Senior Vice President
 
 
 
 
 
 
 
Lender



By:
/s/ Russell M. Gifford
 
RUSSELL M. GIFFORD
 
Its Vice President
 
 



BARNWELL INDUSTRIES, INC.,
 
By:
/s/ Alexander C. Kinzler
 
ALEXANDER C. KINZLER
 
Its President
 
 



By:
/s/ Russell M. Gifford
 
RUSSELL M. GIFFORD
 
Its Vice President
 
 
 
Borrower




4



--------------------------------------------------------------------------------




 
/s/ Terry Johnston
TERRY JOHNSTON
 
 
 
Guarantor




5

